Conviction of operating lottery for hazarding money was authorized by evidence.
         DECIDED SEPTEMBER 20, 1940. REHEARING DENIED NOVEMBER 22, 1940.
Hyrus Shurling was arrested on November 1, 1939, driving a Ford V-8 coupe, and on the seat beside him were certain lottery tickets dated the same day. It was in the daytime, about two o'clock p. m., and this was about the time of day that "pick-up" men collected the tickets. The method of operating a lottery or number game is admitted. He was alone in the car. He *Page 637 
contended in his statement that he did not know the tickets were in the car, that he had loaned it to a boy fifteen minutes before he was arrested; and he denied that he had anything to do with any lottery. Held, that the evidence authorized the defendant's conviction of the offense of keeping, maintaining, and operating a lottery known as the "number game" for the hazarding of money. See Ransome v. State, 53 Ga. App. 490 (186 S.E. 436); Turk v. State, 55 Ga. App. 732 (191 S.E. 283). The judge did not err in overruling the certiorari, for any reason assigned.
Judgment affirmed. Broyles, C. J., and Gardner, J.,concur.